                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9     NORTHWEST ADMINISTRATORS, INC.,                       CASE NO. C18-0857-JCC
10                              Plaintiff,                   ORDER
11                     v.

12     WESTERN HOLSTEIN FARMS, INC.,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion for default judgment (Dkt. No.
16   9). The Court has considered the motion and the relevant record and FINDS that:
17          (1) Defendant Western Holstein Farms, Inc., was properly served in this matter on or about
18   July 11, 2018 (Dkt. Nos. 6, 8);
19          (2) The Clerk entered an order of default against Defendant on October 16, 2018 (Dkt. No.
20   8);
21          (3) Defendant has failed to appear or otherwise defend in this action; and
22          (4) The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) support
23   granting default judgment in Plaintiff’s favor.
24          Accordingly, Plaintiff’s motion for default judgment (Dkt. No. 9) is GRANTED in its
25   entirety. The Court ORDERS as follows:
26          That Plaintiff is awarded judgment against Defendant in the amounts hereinafter listed,


     ORDER
     C18-0857-JCC
     PAGE - 1
 1   which amounts are due to the Plaintiff’s Trust by Defendant for its inclusive employment of

 2   members of the bargaining unit represented by Local 63 with which Defendant has valid

 3   collective bargaining agreements, and which amounts are due by reason of its specific

 4   acceptance of the Declarations of Trust for the audit period March 1, 2015 through November

 5   30, 2017: for contributions of $40,546.27, for liquidated damages of $8,109.25, for pre-judgment

 6   interest of $3,765.72, for attorney fees of $1,180.20, and for costs of $503.00; all for a total of

 7   $54,104.44.

 8          DATED this 7th day of November 2018.




                                                            A
 9

10

11
                                                            John C. Coughenour
12                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0857-JCC
     PAGE - 2
